               Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 1 of 32



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

JOE PAT BARNETT,                                           §
     Plaintiff                                             §
                                                           §
v.                                                         §                                  19-965
                                                                            Civil Action No. _____________
                                                           §
STATE FARM LLOYDS,                                         §
     Defendant                                             §



               DEFENDANT STATE FARM LLOYDS' NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendant State Farm Lloyds files this Notice of Removal pursuant to 28 U.S.C. §1446(a)

and respectfully shows the following:

                                           Procedural Background

         1.       On July 30, 2019, Joe Pat Barnett filed his Plaintiff’s First [Amended] Petition

(“First Amended Petition”) styled Cause No. 19-1211-CV-C; Joe Pat Barnett v. State Farm

Lloyds; In the 25th Judicial District, Guadalupe County, Texas. Defendant State Farm Lloyds

("State Farm") was served with the amended petition on July 30, 2019. 1

                                               Nature of the Suit

         1.       This lawsuit involves a dispute over Defendant's handling of Plaintiff’s insurance

claim for damages allegedly caused by Hurricane Harvey on or about August 26, 2017, to

Plaintiff's residential property at 213 Crest Circle Drive, San Marcos, Texas 78666, Guadalupe


1 Plaintiff’s Original Petition named State Farm Lloyds, Inc. as Defendant. State Farm Lloyds, Inc. is the attorney in
fact for State Farm Lloyds; however, State Farm Lloyds is the entity that issued Plaintiff’s homeowners policy and is
the proper defendant. The First Amended Petition drops State Farm Lloyds, Inc. from the suit and names State Farm
Lloyds as defendant, thus correcting the defect in parties raised in State Farm Lloyds, Inc.’s original answer and
verified denial. State Farm Lloyds has answered the suit.
               Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 2 of 32



County, Texas. Plaintiff asserts causes of action against State Farm for violations of Chapters 541

and 542 of the Texas Insurance Code, the Texas Deceptive Trade Practices-Consumer Protection

Act ("DTPA"), and fraud. Plaintiff currently seeks out-of-pocket expenses, loss of use, cost of

replacement, loss of credit and damage to credit reputation, interest and/or finance charges

assessed against and paid by Plaintiff, reasonable expenses of temporary housing, loss of earnings,

loss of fair market value of the home, mental anguish, additional damages for knowing statutory

violations, punitive damages, statutory interest penalties, attorneys’ fees, pre- and post-judgment

interest, and other litigation expenses and costs of court.

                                               Basis for Removal

         2.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the proper parties to the suit and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.2

         3.       There is complete diversity of citizenship between the parties. Upon information

and belief, Plaintiff was a citizen of Texas when his Petition was filed, and continues to be a

citizen of Texas.

         4.       At the time Plaintiff filed his First Amended Petition in District Court on July 30,

2019 naming State Farm Lloyds as defendant, and as of the date of filing this Notice, State Farm

Lloyds was and still is an unincorporated insurance association whose underwriters were and are

all citizens of states other than Texas. 3 State Farm is a “Lloyd’s Plan” organized under Chapter

941 of the Texas Insurance Code. 4 It consists of an unincorporated association of individual




2 The First Amended Petition asserts Plaintiff’s damages are greater than $100,000 and less than $200,000. See Exhibit

A, Plaintiff’s First [Amended] Petition at page 2.
3 See Exhibit B, Affidavit of Michael Roper.
4 See id.




                                                          2
               Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 3 of 32



underwriters. 5 Lloyds entities have the citizenship of their underwriter members. See Royal Ins.

Co. of America v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993) cert. denied, 114

S. Ct. 1541 (1994) (citizenship of unincorporated association determined by citizenship of its

members). For the purposes of determining diversity, “a natural person is considered a citizen

of the state where that person is domiciled, that is, where the person has a fixed residence with

the intent to remain there indefinitely.” Underwood Res., LLC v. Brigadier Oil & Gas, LLC,

3:15-CV-1024-L, 2015 WL 11120876, at *1 (N.D. Tex. June 18, 2015). As supported by the

Affidavit of Michael Roper, at the time this action commenced, and at all times since, each of

the State Farm Lloyds underwriters were, and still are, natural persons domiciled in Illinois. 6

Accordingly, based on its members’ citizenships, State Farm Lloyds is a citizen of Illinois and

complete diversity exists between Plaintiff and State Farm Lloyds.7

         5.       Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. In determining the amount in

controversy, the court may consider “policy limits and potential attorney’s fees, penalties, statutory

damages, and punitive damages.” 8 Here, Plaintiff claims that Hurricane Harvey caused damages


5 See id.
6 See id.
7 See, e.g. Garza v. State Farm Lloyds, 2013 WL 3439851, at *2 (S.D. Tex. July 8, 2013) (“Therefore, the Court finds

that State Farm has sufficiently demonstrated by a preponderance of the evidence that its underwriters are not citizens
of Texas. This means State Farm and the Plaintiffs are completely diverse.”)
8 St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,

1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages); see also Waldon v. Stonebridge Life Ins. Co., 2013 WL 12090036 (W.D. Tex. Oct. 8,
2013) at *1 (“ In ascertaining the amount in controversy, a court may consider policy benefits, potential attorney's
fees, as well as penalties, statutory damages, and punitive damages the insurer could be liable for under state law.”
(citing St. Paul, 134 F.3d at 1253)).


                                                          3
               Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 4 of 32



to his property that Plaintiff insured through State Farm Lloyds. 9 Plaintiff seeks damages for State

Farm’s alleged failure to pay him what was owed under the terms of his insurance contract. 10 The

Policy at issue for the reported April 12, 2016 date of loss is a Texas Homeowner’s Policy with

coverage limits of $213,200 for the dwelling, $21,320 for dwelling extension, $159,900 for

personal property, and additional living expense for the loss of use of the insured location for up

to 24 months.

        6.       In addition, Plaintiff seeks actual damages, consequential damages, mental anguish

and trebled damages for knowing and intentional violations of the Texas Insurance Code and

DTPA. 11 He further seeks statutory interest penalties and exemplary damages. Plaintiff also seeks

attorney fees for bringing this suit. 12 Thus, given the Policy involved in Plaintiff’s claim, the nature

of Plaintiff’s claim, and the types of damages sought, it is more likely than not that the amount in

controversy exceeds the federal jurisdictional minimum of $75,000.00. Plaintiff specifically states

that he is seeking damages in excess of the federal jurisdictional minimum: "Plaintiff affirmatively

pleads that it seeks only monetary relief aggregating $100,000 or less….” 13

        7.       Based on the Policy’s coverage limits and the out-of-pocket expenses alleged

($34,595.77) and the other consequential damages alleged, it would be legally possible for Plaintiff

to obtain a recovery of at least $75,000.00.

                                   The Removal is Procedurally Correct




9 See Exhibit A, Plaintiff’s First [Amended] Petition at pages 2.
10 See Exhibit A, Plaintiff’s First [Amended] Petition at pages 2-6. Plaintiff has not asserted a cause of action for
breach of contract; however, at least part of the measure of Plaintiff’s damages will be policy benefits.
11 See Exhibit A, Plaintiff’s First [Amended] Petition at 6-7.
12 See Exhibit A, Plaintiff’s First [Amended] Petition at page 7-8.
13 See Exhibit A, Plaintiff’s First [Amended] Petition at page 2.




                                                         4
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 5 of 32



        8.      State Farm Lloyds was first served with Plaintiff’s First [Amended] Petition in

District Court on July 30, 2019. Therefore, State Farm filed this Notice of Removal within the 30-

day time period required by 28 U.S.C. §1446(b).

        12.     Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiff’s claims allegedly occurred in this district.

        13.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit C.

        14.     Pursuant to 28 U.S.C. §1446(d), promptly after State Farm files this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiff, the adverse party.

        15.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 25th Judicial District for Guadalupe County, Texas, promptly after State

Farm files this Notice.

        WHEREFORE, Defendant State Farm Lloyds requests that this action be removed from

the 25th Judicial District for Guadalupe County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and that this Court enter such further orders as

may be necessary and appropriate.




                                                   5
            Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 6 of 32



                                                     Respectfully submitted,

                                                     LINDOW ▪ STEPHENS ▪ TREAT LLP


                                                     By:   ______________________________
                                                           David R. Stephens
                                                           State Bar No. 19146100
                                                           Carol A. Jenson
                                                           State Bar No. 1648500
                                                           One Riverwalk Place
                                                           700 N. St. Mary’s St., Suite 1700
                                                           San Antonio, Texas 78205
                                                           Telephone: (210) 227-2200
                                                           Facsimile: (210) 227-4602
                                                           dstephens@lstlaw.com
                                                           cjenson@lstlaw.com
                                                     Counsel for Defendant State Farm Lloyds




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas – San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and a copy mailed via certified mail on the 7th day of August,
2019, addressed to those who do not receive notice from the Clerk of the Court.

       Robert M. Avera
       AVERA LAW FIRM, PLLC
       310 W Highway 290, Suite C
       Dripping Springs, Texas 78620
       Fax: 512-615-3583
       Robert@averalaw.com


                                                     ____________________________________
                                                     David R. Stephens/Carol A. Jenson




                                                 6
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 7 of 32



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

JOE PAT BARNETT,                                 §
     Plaintiff                                   §
                                                 §
v.                                               §                Civil Action No. _____________
                                                 §
STATE FARM LLOYDS,                               §
     Defendant                                   §




                             INDEX OF MATTERS BEING FILED


State Farm Lloyds' Notice of Removal.

     Exhibit A:   Copies of all process, pleadings, orders and the docket sheet on file in the state
                  court lawsuit.

     Exhibit B:   Affidavit of Michael Roper.

     Exhibit C:   A list of counsel of record.

     Exhibit D:   Defendant's Disclosure of Interested Parties.
Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 8 of 32




     Exhibit A
8/7/2019                                                           judicial.co.guadalupe.tx.us/CaseDetail.aspx?CaseID=882214
                                                   Case 5:19-cv-00965     Document 1 Filed 08/07/19 Page 9 of 32
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                                  Location : Guadalupe Help

                                                                              R                            A
                                                                                  C           N . 19-1211-CV-C



                                                                                          P        I

                                                                                                                                  Attorneys
 Defendant          STATE FARM LLOYDS, INC.                                                                                       DAVID R STEPHENS
                                                                                                                                   Retained
                                                                                                                                  210-227-2200(W)


 Plaintiff          Barnett, Joe Pat                                                                                              ROBERT AVERA
                                                                                                                                   Retained
                                                                                                                                  512-615-3578(W)


                                                                                 E             O               C

              OTHER EVENTS AND HEARINGS
 05/23/2019   Docket Sheet
 05/23/2019   Original Petition (OCA)
 05/28/2019   Citation Issued
 05/28/2019   Citation
                 STATE FARM LLOYDS, INC.                           Served                       05/30/2019
                                                                   Returned                     06/04/2019
 06/04/2019 Citation Returned Served
 06/18/2019 Original Answer
 07/30/2019 Petition (Non-OCA)


                                                                                      F                I



              Plaintiff Barnett, Joe Pat
              Total Financial Assessment                                                                                                                      431.00
              Total Payments and Credits                                                                                                                      431.00
              Balance Due as of 08/07/2019                                                                                                                      0.00

 05/23/2019 Transaction Assessment                                                                                                                             431.00
 05/23/2019 TexFile Payment                     Receipt # DC-245349                                                Barnett, Joe                              (431.00)




judicial.co.guadalupe.tx.us/CaseDetail.aspx?CaseID=882214                                                                                                             1/1
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 10 of 32



                                         NO. 19-1211-CV-C

JOE PAT BARNETT                                    §    IN THE DISTRICT COURT
Plaintiff,                                         §
                                                   §
V.                                                 §    25th JUDICIAL DISTRICT
                                                   §
                                                   §
STATE FARM LLOYDS                                  §
Defendant.                                         §    OF GUADALUPE COUNTY, TEXAS

                                 PLAINTIFF'S FIRST PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Joe Pat Barnett, hereinafter called Plaintiff, complaining of and about

State Farm Lloyds, hereinafter called Defendant, and for cause of action shows unto the Court

the following:

                            DISCOVERY CONTROL PLAN LEVEL

        1.       Plaintiff intends that discovery be conducted under Discovery Level 2.

                                     PARTIES AND SERVICE

        2.       Plaintiff, Joe Pat Barnett, is an Individual who resides in Texas.

        3.       The last three numbers of Joe Pat Barnett's driver's license number are 391. The

last three numbers of Joe Pat Barnett’s social security number are 720.

        4.       Defendant State Farm Lloyds, a Corporation based in Texas, is organized under

the laws of the State of Texas, and service of process on the Defendant may be effected pursuant

to sections 5.201 and 5.255 of the Texas Business Organizations Code, by Defendant’s attorney

of record, David Stephens. Service of said Defendant as described above can be effected by

electronic file service.

                                  JURISDICTION AND VENUE

        5.       The subject matter in controversy is within the jurisdictional limits of this court.
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 11 of 32



       6.      Plaintiff seeks:

               a.       monetary relief over $100,000 but not more than $200,000.

       7.      This court has personal jurisdiction herein because Defendant is a Texas resident.

       8.      Venue in Travis County is proper in this cause pursuant to Section 17.56 of the

Texas Business and Commerce Code.

                                             FACTS

       9.      Hurricane Harvey caused massive devastation in Texas. It was not just the coastal

areas that were affected but also people inland as a result of the high winds. Plaintiff, Mr.

Barnett was one of those affected. His home at 213 Crest Circle Drive, San Marcos TX 78666

(‘Home’) suffered substantial wind damage which resulted in damage to his floors and walls.

The high winds forced water into the home. Mr. Barnett has homeowners insurance with

Defendant under policy number 83CGD1358.

       10.     He submitted a claim with a date of loss of August 26, 2017. The claim number

issued by Defendant is 53-00Q3-09K. Defendant denied his wind claim on September 15, 2017

alleging that the damage was caused by surface water!

       11.     The Home is not near any creek and there is excellent drainage around the home.

It is simply not possible that the damage was caused by surface water.

                              DECEPTIVE TRADE PRACTICES

       12.     Plaintiff would show that Defendant engaged in certain false, misleading and

deceptive acts, practices and/or omissions actionable under the Texas Deceptive Trade Practices

- Consumer Protection Act (Texas Business and Commerce Code, Chapter 17.41, et seq.), as

alleged herein below.
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 12 of 32



       13.      Unconscionable Action or Course of Action.             Defendant engaged in an

"unconscionable action or course of action" to the detriment of Plaintiff as that term is defined by

Section 17.45(5) of the Texas Business and Commerce Code, by taking advantage of the lack of

knowledge, ability, experience, or capacity of Plaintiff to a grossly unfair degree.

       14.      Violations of Section 17.46(b). Defendant violated Section 17.46(b) of the Texas

Business and Commerce Code, in that Defendant:

                (a)    caused confusion or misunderstanding as to the source, sponsorship,

       approval, or certification of goods or services and

                (b)    failed to disclose information concerning goods or services which was

       known at the time of the transaction with the intention to induce the consumer into a

       transaction into which the consumer would not have entered had the information been

       disclosed.

       15.      Unfair Claim Settlement Practices. Defendant engaged in unfair claim settlement

practices prohibited by Section 541.060 of the Texas Insurance Code, to wit:

                (a)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

       settlement of a claim with respect to which the insurer's liability has become reasonably

       clear.

       16.      Misrepresentation of Insurance Policy. Defendant misrepresented an insurance

policy as prohibited by Section 541.061 of the Texas Insurance Code, to wit:

                (a)    failing to state a material fact necessary to make other statements made not

       misleading, considering the circumstances under which the statements were made.
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 13 of 32



       17.     Unfair and Deceptive Acts or Practices. Defendant also engaged in unfair and

deceptive acts or practices prohibited by Subchapter B, Chapter 541, Texas Insurance Code, to

wit:

               (a)     using, displaying, publishing, circulating, distributing, or causing to be

       used, displayed, published, circulated, or distributed in a letter, pamphlet, circular,

       contract, policy, evidence of coverage, article, poster, or other document, literature, or

       public media:

                       (1)     a name as the corporate or business name of a person or entity

               engaged in the business of insurance or in an insurance-related business in this

               state that is the same as or deceptively similar to the name adopted and used by an

               insurance entity, health maintenance organization, third-party administrator, or

               group hospital service corporation authorized to engage in business under the

               laws of this state; or

                       (2)     a word, symbol, device, or slogan, either alone or in combination

               and regardless of whether registered, and including the titles, designations,

               character names, and distinctive features of broadcast or other advertising, that is

               the same as or deceptively similar to a word, symbol, device, or slogan adopted

               and used by an insurance entity, health maintenance organization, third-party

               administrator, or group hospital service corporation to distinguish the entity or the

               entity's products or services from another entity.

       18.     Late Payment of Claims. Defendant wrongfully rejected a valid claim as

prohibited by Section 542.060 of the Texas Insurance Code and as such Plaintiff is entitled to

Eighteen Percent (18%) per annum interest of the amount of damages as well as attorney fees.
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 14 of 32




        19.        Producing Cause. Plaintiff would show that the acts, practices and/or omissions

complained of were the producing cause of Plaintiff's damages more fully described

hereinbelow.

        20.        Reliance.   Plaintiff would further show the acts, practices and/or omissions

complained of under Section 17.46(b) of the Texas Business and Commerce Code and Chapter

541 of the Texas Insurance Code were relied upon by Plaintiff to Plaintiff's detriment.

        21.        Written Notice Given. Plaintiff has timely notified Defendant of such complaint

pursuant to Section 17.505(a) of the Texas Business and Commerce Code and Section 541.154

of the Texas Insurance Code by letter dated November 9, 2017, and would show compliance

with all conditions precedent to the filing of this suit and recovery of additional damages and

attorney's fees.

                                     COMMON LAW FRAUD

        22.        Plaintiff further shows that Defendant made material false representations to

Plaintiff with the knowledge of their falsity or with reckless disregard of the truth with the

intention that such representations be acted upon by Plaintiff, and that Plaintiff relied on these

representations to his detriment.

        23.        Plaintiff would further show that Defendant concealed or failed to disclose

material facts within the knowledge of Defendant, that Defendant knew that Plaintiff did not

have knowledge of the same and did not have equal opportunity to discover the truth, and that

Defendant intended to induce Plaintiff to enter into the transaction made the basis of this suit by

such concealment or failure to disclose.
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 15 of 32



        24.     As a proximate result of such fraud, Plaintiff sustained the damages described

more fully hereinbelow.

                           ECONOMIC AND ACTUAL DAMAGES

        25.     Plaintiff sustained the following economic and actual damages as a result of the

actions and/or omissions of Defendant described hereinabove:

                (a)    Out-of-pocket expenses, including but not limited to $34,595.77.

                (b)    Loss of use.

                (c)    Cost of replacement.

                (d)    Loss of credit and damage to credit reputation.

                (e)    Interest and/or finance charges assessed against and paid by Plaintiff.

                (f)    Reasonable expenses of temporary housing.

                (g)    Lost earnings.

                                        OTHER DAMAGES

        25.     Plaintiff would further show that acts and/or omissions of Defendant complained

of herein were a producing cause and a proximate cause of the following damages sustained by

Plaintiff:

                (a)    Loss of fair market value of the home.

                            DAMAGES FOR MENTAL ANGUISH

        26.     Plaintiff would further show that the false, misleading and deceptive acts,

practices and/or omissions described hereinabove were committed "knowingly," as provided by

Section 17.45(9) of the Texas Business and Commerce Code, in that Defendant had actual

awareness of the falsity, deception, or unfairness of such acts, practices, and/or omissions.
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 16 of 32



        27.     As a result of such acts, practices and/or omissions, Plaintiff sustained a high

degree of mental pain and distress of such nature, duration and severity that would permit the

recovery of damages for mental anguish pursuant to Section 17.50(b) of the Texas Business and

Commerce Code, and for which Plaintiff hereby sues in an amount in excess of the minimum

jurisdictional limits of this Court.

                                       MULTIPLE DAMAGES

        28.     As alleged hereinabove, Plaintiff would show that the false, misleading and

deceptive acts, practices and/or omissions complained of herein were committed "knowingly" in

that Defendant had actual awareness of the falsity, deception, or unfairness of such acts,

practices, and/or omissions.

        29.     Plaintiff further avers that such acts, practices, and/or omissions were committed

"intentionally" in that Defendant specifically intended that Plaintiff act in detrimental reliance on

the falsity or deception or in detrimental ignorance of the unfairness.

        30.     Therefore, Plaintiff is entitled to recover multiple damages as provided by

17.50(b)(1) of the Texas Business and Commerce Code.

                                       EXEMPLARY DAMAGES

        31.     Plaintiff would further show that the acts and omissions of Defendant complained

of herein were committed knowingly, willfully, intentionally, with actual awareness, and with

the specific and predetermined intention of enriching said Defendant at the expense of Plaintiff.

In order to punish said Defendant for such unconscionable overreaching and to deter such actions

and/or omissions in the future, Plaintiff also seeks recovery from Defendant for exemplary

damages as provided by Section 41.003(a)(1) of the Texas Civil Practice and Remedies Code.

                                        ATTORNEY'S FEES
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 17 of 32



       32.     Request is made for all costs and reasonable and necessary attorney's fees

incurred by or on behalf of Plaintiff herein, including all fees necessary in the event of an appeal

of this cause to the Court of Appeals and the Supreme Court of Texas, as the Court deems

equitable and just, as provided by: (a) Section 17.50(d) of the Texas Business and Commerce

Code; (b) Section 541.152(a)(1) of the Texas Insurance Code; and, (c) common law.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Joe Pat Barnett, respectfully

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendant for the economic and actual

damages requested hereinabove in an amount in excess of the minimum jurisdictional limits of

the Court, together with prejudgment and postjudgment interest at the maximum rate allowed by

law, attorney's fees, costs of court, and such other and further relief to which the Plaintiff may be

entitled at law or in equity, whether pled or unpled.

                                              Respectfully submitted,

                                              By: /S/ Robert Avera
                                                   Robert M. Avera
                                                   Texas Bar No. 24064113
                                                   Email: robert@averalaw.com
                                                   310 US 290 West, Suite C
                                                   Dripping Springs, TX 78620
                                                   Tel. (512) 615-3578
                                                   Fax. (512) 615-3583
                                                   Attorney for Plaintiff
                                                   Joe Pat Barnett



                    PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
           Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 18 of 32



                                CERTIFICATE OF SERVICE

        I certify that on July 30, 2019 a true and correct copy of Plaintiff’s First Amended
Petition was served on Defendant’s counsel of record through the electronic filing manager.

                                                            /s/ Robert Avera
                                                            Robert Avera
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 19 of 32



                                         CAUSE NO. 19-1211-CV-C

JOE PAT BARNETT                                            §                    IN THE DISTRICT COURT
                                                           §
v.                                                         §                     25TH JUDICIAL DISTRICT
                                                           §
                                                           §
STATE FARM LLOYDS                                          §             GUADALUPE COUNTY, TEXAS


              DEFENDANT STATE FARM LLOYDS' ORIGINAL ANSWER TO
                    PLAINTIFF’S FIRST [AMENDED] PETITION


TO THE HONORABLE COURT:

         Defendant State Farm Lloyds1 files its Original Answer to Plaintiff's First [Amended]

Petition and would respectfully show as follows:

                                                         I.

         Defendant generally denies each and every allegation contained in Plaintiff’s First

[Amended] Petition pursuant to Texas Rule of Civil Procedure 92, and demands strict proof

thereof by a preponderance of the credible evidence.

                                                         II.

         By this answer, Defendant does not waive any other policy provisions with respect to

Plaintiff's claim, including but not limited to, the right to invoke appraisal, Plaintiff's duties after

loss, conditions, and all coverage defenses. Defendant specifically asserts all terms, conditions,

deductibles, limitations on coverage, and exclusions set out in the Policy and denies it has

waived any policy provision.




1 In Plaintiff’s First [Amended] Petition, he corrects the defect of parties that was present in Plaintiff's Original

Petition. State Farm Lloyds issued the insurance policy that is the subject of the suit and is the proper defendant in
this matter. Plaintiff’s First [Amended] Petition drops State Farm Lloyds, Inc. as a party and adds State Farm
Lloyds as the Defendant.
              Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 20 of 32



                                                       III.

        Defendant State Farm Lloyds specifically denies the jurisdictional facts stated in

Plaintiff’s First [Amended] Petition. Defendant State Farm Lloyds is not a corporation based in

Texas and is not a Texas resident for purposes of jurisdiction.

                                                       IV.

        Pursuant to Rules 54 and 93 of the Texas Rules of Civil Procedure, Defendant denies that

all conditions precedent to suit have been performed and/or occurred. In particular, Plaintiff has

failed to submit proof that the damage to his property was caused solely by a covered peril,

separate from damage caused by excluded perils.

                                                        V.

        Defendant specifically denies that all conditions precedent have been performed or have

occurred with respect to his claims under the Texas Insurance Code and for breach of contract.

Although Plaintiff Joe Pat Barnett sent a letter that purported to be notice of his claims under

Chapters 541 of the Texas Insurance Code and the Texas Deceptive Trade Practices-Consumer

Protection Act (“DTPA”), the letter was deficient in several respects. Plaintiff's claim arises out

of a weather event/force of nature, so the stricter notice requirements of Chapter 542A apply.

Because the notice was deficient, Plaintiff did not provide timely notice as required by Chapter

542A and Section 541.154 of the Texas Insurance Code and the DTPA prior to filing suit. 2 Tex.

Ins. Code §542A.003. Plaintiff's suit arises out of his first-party claim for real property damage

due to forces of nature under his homeowners policy. Tex. Ins. Code § 542A.001(2). Plaintiff

contends his house was damaged by Hurricane Harvey on August 26, 2017. Chapter 542A

applies to "an action on a claim against an insurer" including breach of contract, negligence,


2Plaintiffs asserts claims under Chapter 541 of the Texas Insurance Code and the DTPA which separately require
notice of the claim to be given 60 days prior to filing suit (Tex. Ins. Code § 541.154 and Tex. Bus. & Comm. Code §
17.505).

                                                        2
               Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 21 of 32



misrepresentation, breach of common law duty, and actions brought under Chapters 541 and 542

of the Texas Insurance Code. First, Plaintiff has failed to provide State Farm Lloyds sufficient

notice of the specific facts that give rise to Plaintiff's complaint and how those facts violate the

Insurance Code and the DTPA.         The statutes require Plaintiff to set forth specific factual

allegations to support his complaint; conclusory allegations and recitations of boilerplate

complaints do not meet the requisite standard. Second, Chapter 542A requires that the demand

indicate that the insured was provided with a copy of the document. Plaintiff's demand fails to

indicate that he was provided with a copy of the demand letter. Finally, Chapter 542A requires

that the demand state the amount of attorney fees that have been incurred and document the

hours and the rate charged per hour.         Plaintiff's demand failed to provide the required

information with respect to his attorney fees.

       Plaintiff's failure to provide proper notice precludes recovery of attorney fees on any of

these causes of action. Due to his failure to provide proper statutory notice, Plaintiff is barred

from recovering attorney fees from the date this pleading is filed with the Court. Tex. Ins. Code

§ 542A.007(d).

                                                 VI.

       Plaintiff's demand was excessive; therefore, they may not recover attorney fees for breach

of contract.

                                                 VII.

       Defendant hereby reserves its right to request an inspection under Section 542A.004 of

the Texas Insurance Code.

                                                 VIII.

       Plaintiff's damages, if any, must be offset by the amount of applicable policy deductibles

and payments made on his claim.

                                                  3
            Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 22 of 32



       WHEREFORE, Defendant State Farm Lloyds respectfully prays for a judgment that

Plaintiff take nothing, that Defendant recover all its costs, and that Defendant be granted all other

relief, at law and in equity, to which it may be justly entitled.

                                               Respectfully submitted,

                                               LINDOW ▪ STEPHENS ▪ TREAT LLP



                                               ___________________________________
                                               David R. Stephens
                                               State Bar No. 19146100
                                               dstephens@lstlaw.com
                                               Carol A. Jenson
                                               State Bar No. 10648500
                                               cjenson@lstlaw.com
                                               One Riverwalk Place
                                               700 N. St. Mary’s Street, Suite 1700
                                               San Antonio, Texas 78205
                                               Telephone: (210) 227-2200
                                               Facsimile: (210) 227-4602
                                               Counsel for Defendant State Farm Lloyds

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendant's Original Answer and Verified
Denial was served by facsimile and/or electronic service on the 7th day of August, 2019 upon the
following counsel of record:

       Robert M. Avera
       AVERA LAW FIRM, PLLC
       310 W Highway 290, Suite C
       Dripping Springs, Texas 78620
       Fax: 512-615-3583
       Robert@averalaw.com



                                                               _____________________________
                                                               David R. Stephens/Carol A. Jenson




                                                   4
Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 23 of 32




      Exhibit B
            Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 24 of 32



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JOE PAT BARNETT,                                 §
     Plaintiff                                   §
                                                 §
v.                                               §             Civil Action No. - - - - - -
                                                 §
STATE FARM LLOYDS,                               §
     Defendant                                   §


                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

       3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements
and similar filings for State Farm Mutual and each of its property and casualty insurance
subsidiaries and affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and c9rrect.




                                                1
            Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 25 of 32



       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:
Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

       •   Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
           of employment in Illinois and she has expressed an intent to remain in Illinois
           while an Underwriter of State Farm Lloyds.

       •   Annette Romero Martinez: Ms. Martinez maintains her residence and full
           time place of employment in Illinois and she has expressed an intent to remain
           in Illinois while an Underwriter of State Farm Lloyds.

       •   Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
           and full time place of employment in Illinois and he has expressed an intent to
           remain in Illinois while an Underwriter of State Farm Lloyds.

       •   Wensley John Herbert: Mr. Herbert maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Michael James Arnold: Mr. Arnold maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.




                                                2
                   Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 26 of 32




           •     Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
                 and full time place of employment is in Illinois and she has expressed an
                 intent to remain in Illinois while an Underwriter of State Farm Lloyds.

           •     Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
                 and full time place of employment is in Illinois and she has expressed an
                 intent to remain in Illinois while an Underwriter of State Farm Lloyds.

           •     Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
                 time place of employment is in Illinois and he has expressed an intent to
                 remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


           FURTHER AFFIANT SAYETH NAUGHT."




           SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the   5+:h.                                              s_t~--' 2019.
                 day of__,f\-+-1,.f..-l~j..._.1..,._1.......

                        OFFICIAL SEAL
                       KAREN HAMILTON
               NOTARY PUBLIC· STATE OF ILLINOIS
       i       My Commission Expires January 07. 2022




                                                                         3
Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 27 of 32




      Exhibit C
           Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 28 of 32



                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JOE PAT BARNETT,                        §
     Plaintiff                          §
                                        §
v.                                      §             Civil Action No. _____________
                                        §
STATE FARM LLOYDS,                      §
     Defendant                          §



                      LIST OF ALL COUNSEL OF RECORD


Party                                       Attorney(s)

Joe Pat Barnett                             Robert M. Avera
                                            State Bar No. 24064113
                                            AVERA LAW FIRM, PLLC
                                            310 W Highway 290, Suite C
                                            Dripping Springs, Texas 78620
                                            Tel: 512-615-3578
                                            Fax: 512-615-3583
                                            Robert@averalaw.com

State Farm Lloyds                           David R. Stephens
                                            State Bar No. 19146100
                                            Carol A. Jenson
                                            State Bar No. 1648500
                                            LINDOW STEPHENS TREAT LLP
                                            One Riverwalk Place
                                            700 N. St. Mary’s Street, Suite 1700
                                            San Antonio, Texas 78205
                                            Telephone: 210.227.2200
                                            Facsimile: 210.227.4602
                                            dstephens@lstlaw.com
                                            cjenson@lstlaw.com
Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 29 of 32




     Exhibit D
             Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 30 of 32



                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOE PAT BARNETT,                                     §
     Plaintiff                                       §
                                                     §
v.                                                   §           Civil Action No. _____________
                                                     §
STATE FARM LLOYDS,                                   §
     Defendant                                       §


                            DEFENDANT STATE FARM LLOYDS'
                          DISCLOSURE OF INTERESTED PARTIES

        NOW COMES Defendant State Farm Lloyds, (hereinafter referred to as “State Farm”),

and hereby certifies that the following persons or entities have a financial interest in the outcome

of this litigation:

        1.       Plaintiff Joe Pat Barnett
                 Robert M. Avera
                 State Bar No. 24064113
                 AVERA LAW FIRM, PLLC
                 310 W Highway 290, Suite C
                 Dripping Springs, Texas 78620
                 Tel: 512-615-3578
                 Fax: 512-615-3583
                 Robert@averalaw.com

        2.       Defendant State Farm Lloyds
                 David R. Stephens
                 State Bar No. 19146100
                 Carol A. Jenson
                 State Bar No. 10648500
                 LINDOW STEPHENS TREAT LLP
                 One Riverwalk Place
                 700 N. St. Mary’s St., Suite 1700
                 San Antonio, Texas 78205
                 Telephone: (210) 227-2200
                 Facsimile: (210) 227-4602
                 dstephens@lstlaw.com
                 cjenson@lstlaw.com




                                                 1
Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 31 of 32




                                Respectfully submitted,


                                By:    ______________________________
                                       David R. Stephens
                                       Attorney in Charge
                                       State Bar No. 19146100
                                       Carol A. Jenson
                                       State Bar No. 10648500
                                       LINDOW ▪ STEPHENS ▪ TREAT LLP
                                       One Riverwalk Place
                                       700 N. St. Mary’s Street, Suite 1700
                                       San Antonio, Texas 78205
                                       Telephone: (210) 227-2200
                                       Facsimile: (210) 227-4602
                                       dstephens@lstlaw.com
                                       cjenson@lstlaw.com

                                Counsel for State Farm Lloyds




                            2
           Case 5:19-cv-00965 Document 1 Filed 08/07/19 Page 32 of 32



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Defendant State Farm
Lloyds’ Disclosure of Interested Parties was filed electronically with the United States District
Court for the Western District of Texas, San Antonio Division, with notice of case activity to be
generated and sent electronically by the Clerk of the Court with ECF notice being sent and a
copy mailed via certified mail on this 7th day of August 2019, addressed to those who do not
receive notice from the Clerk of the Court.

Robert M. Avera
State Bar No. 24064113
AVERA LAW FIRM, PLLC
310 W Highway 290, Suite C
Dripping Springs, Texas 78620
Tel: 512-615-3578
Fax: 512-615-3583
Robert@averalaw.com




                                                           ______________________________
                                                           Carol A. Jenson




                                               3
